Citation Nr: 1629813	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-11 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for epididymitis.

2.  Entitlement to service connection for a traumatic brain injury (TBI).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to December 2007, including in Iraq from June 19, 2006 to September 18, 2007.  His decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for epididymitis and assigned a noncompensable rating effective December 21, 2007, the day after his separation from service.  In a January 2010 rating decision, the RO increased the Veteran's disability rating for epididymitis to 10 percent, effective December 21, 2007.

In March 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board remanded this case for further development in February 2013.  The case has returned to the Board for appellate review.

The issues of 1) entitlement to service connection for a TBI, and 2) entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's epididymitis is characterized by extreme testicular pain several times per week, limiting activity, exercise, and lifting. 


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no higher, for epididymitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 44.115a, 4.115b, Diagnostic Codes 7599-7525 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends in his January 2009 notice of disagreement that "I have pain in my testicle several times each week and I have to be on constant guard against any activity, exercise, or lifting that will cause aggravation, and I frequently have difficulty for absolutely no reason....A [steroid injection] needle in the testicle [for pain relief] is intensive."  In his February 2010 substantive appeal, the Veteran reported that his disorder "requires intensive management and is a constant problem and interferes with normal movement and with sexual performance."

At his March 2011 Travel Board hearing, the Veteran testified that he experiences pain in his left testicle "at least once a week" analogous to being kicked, including sometimes when he exercises.  See transcript, pp. 7-11.  The Veteran also requested extraschedular consideration on the basis that the disability sometimes causes sexual dysfunction.  Id., pp. 12-13.

In an August 2015 statement, the Veteran asserted that his disability is not epididymitis, but rather "extreme pain to the left testicle when I do anything that has much activity or exercise to it.  It has interfered with my work on an occasional basis and my sex life on a regular basis."

In April 2016, the Veteran's representative insisted that the claim be remanded for a new VA examination to determine the current severity of the condition.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).

The RO has evaluated the Veteran's epididymitis under 38 C.F.R. § 4.115b, Diagnostic Codes 7599-7525 at 10 percent disabling.  That code directs that the disability be rated under 38 C.F.R. § 4.115a, as analogous to a urinary tract infection.

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection.  Under 38 C.F.R. § 4.115a, a 30 percent rating applies for urinary tract infections with recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  A 10 percent rating applies for urinary tract infections where there is long-term drug therapy, 1-2 hospitalizations per year and/or required intermittent intensive management.  Urinary tract infections which result in renal dysfunction-which is not present here-are rated as renal dysfunction.  Tubercular infections-which are not present here-are rated in accordance with §§ 4.88b or 4.89, as appropriate.  The use of two rating codes and a "99" denotes a rating by analogy.  38 C.F.R. §§ 4.20, 4.27.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for epididymitis under Diagnostic Codes 7599-7525 is not warranted on a schedular basis because he does not have recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In a March 2016 Male Reproductive Organ Conditions Disability Benefits Questionnaire (DBQ), the clinician found that the Veteran had no hospitalization, drainage, or intensive management for his epididymitis.  At his February 2015 VA examination, the Veteran requested that his epididymis not be examined, and reported having normal anatomy of the epididymis with no deformity or abnormality.  VA examination reports dated July 2008 and March 2008 also show no evidence of recurrent symptomatic infection requiring drainage/frequent hospitalization, and/or requiring continuous intensive management.

With respect to the Veteran's January 2009 and February 2010 assertions that a steroid injection needle in the testicle for pain relief is intensive, the Board recognizes and does not dispute the pain of the injection.  However, the Board finds that this does not constitute continuous intensive management because the injections were not continuous; rather, the Veteran testified at his March 2011 Travel Board hearing that he has had only two steroid shots, and that they did not work.  See transcript, p. 11.  The Board finds that two shots over more than eight years is not continuous, so a higher rating is not warranted on that basis.  Therefore, the Board finds that a higher schedular disability rating is not warranted.

While the Board is cognizant of the Veteran's representative's insistence on a new VA examination, neither he nor the Veteran has reported worsening since the February 2015 VA examination or the March 2016 private examination, and no other evidence documenting worsening is of record.  Consequently, a new VA examination is not warranted.

To the extent that the Veteran asserts that his disability is erectile dysfunction or loss of use of a creative organ, the Board observes that following the Board's February 2013 remand, the RO granted service connection and special monthly compensation for those separate disorders, respectively, in a May 2016 rating decision.  Those decisions constitute full grants of those claimed disabilities.  To compensate the Veteran twice for the same disability would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that, although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

Procedurally, the Board observes that the Director, Compensation Service concluded in an April 2015 report that entitlement to an extraschedular rating was not warranted.  While cognizant of this action, the Board has not used this decision as evidence, and can elect to assign an extraschedular rating.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

Here, the Board finds that the applied rating criteria do not adequately contemplate the severity and symptoms of the Veteran's epididymitis.  Specifically, the Veteran's competent and credible reports of extreme pain in his left testicle several times per week, limiting activity, exercise, and lifting -as he reported in his January 2009 notice of disagreement, March 2011 Travel Board hearing (pp. 7-11), and August 2015 letter-demonstrate a degree of disability commensurate with a 30 percent rating.  There is no analogous code for extreme testicular pain several times per week which limits activity, exercise, and lifting.  However, the level of disability is consistent with that impairment contemplated by the 30 percent rating under Diagnostic Code 7338.  Therefore, a 30 percent rating is assigned.

Finally, the Court of Appeals for Veterans Claims has held that a TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran asserted in August 2015 that his disability has interfered with his work on an occasional basis.  The Board recognizes that the Veteran has pain, including when exercising or performing strenuous activities.  However, his disability rating is intended to compensate for his occasional interference with work, and he has not reported-and the evidence does not show-that he is unable to secure or follow substantially gainful employment as a result of service-connected disability.  Further, the February 2015 VA examiner found that the Veteran's condition has no effect on his ability to work.  Thus, TDIU is not warranted by the record.


ORDER

A rating in excess of 10 percent for epididymitis is denied.


REMAND

Remand is required on the issues of entitlement to service connection for a TBI and entitlement to service connection for bilateral hearing loss.  The RO previously denied entitlement to service connection for a TBI and bilateral hearing loss in a May 2016 rating decision.  The Veteran filed a notice of disagreement later in May 2016.  To date, the RO has not issued a statement of the case as to that issue.  Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. §§ 19.9(c), 19.26.  Thus, remand for issuance of a statement of the case on that issue is needed.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for a TBI and entitlement to service connection for bilateral hearing loss.  Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of the issue in a timely fashion, then return the case to the Board for its review, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


